Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 22, 2016

The Court of Appeals hereby passes the following order:

A17A0547. JUANDA ROBERTS v.                        STONE       GATE      COTTAGES
    CONDOMINIUM ASSOCIATION.

      Juanda Roberts has filed a notice of appeal of the trial court’s order granting
Stone Gate Cottages Condominium Association’s motion for summary judgment and
entering judgment against Roberts in the amount of $5,565.23. We lack jurisdiction.
      First, Roberts’s appeal is untimely. A notice of appeal must be filed within 30
days after entry of the appealable decision or judgment complained of. OCGA § 5-6-
38 (a). The proper and timely filing of a notice of appeal is an absolute requirement
to confer jurisdiction on this Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d
756) (1995). The trial court entered its order on July 6, 2016, but Roberts did not file
her notice of appeal until September 9, 2016, 65 days later.
      Second, Roberts has failed to file an application for discretionary appeal as
required by OCGA § 5-6-35 (a) (6). “Although the grant of a motion for summary
judgment is in general directly appealable, where the amount of the judgment is
$10,000.00 or less, an application for discretionary appeal is required.” (Punctuation
omitted.) Ca-Shar v. McKesson Corp., 204 Ga. App. 865, 865 (420 SE2d 810) (1992)
(citing OCGA § 5-6-35 (a) (6)). As the total judgment in favor of Stone Gate Cottages
Condominium Association is less than $10,000.00, the entry of summary judgment
provides no basis for a direct appeal in this case. See Ca-Shar, supra at 865-866.
Roberts’s failure to follow the required procedure deprives us of jurisdiction to
consider her appeal. See Jennings v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655)
(1998).
      Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     11/22/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.